UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
JUSTIN GREEN,
                                                                 :
                                      Plaintiff,                 :   19-CV-7492 (PGG) (OTW)
                                                                 :
                     -against-                                   :          ORDER
                                                                 :
AKONIK LABEL GROUP LLC,                                          :
                                                                 :
                                      Defendant.                 :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         This matter has been referred to me for Inquest following a default by Defendant Akonik

Label Group LLC (“Defendant”). Accordingly, by March 13, 2020, Plaintiff shall serve on

Defendant and file (1) proposed findings of fact and conclusions of law, and (2) an inquest

memorandum setting forth proof of damages. The proposed findings of act and conclusions of

law should show how the proposed damages figures are tied to the legal claims asserted and

should show how the Court has jurisdiction over this matter and these defendants. Plaintiff’s

proposed damages figures should be supported by documentary evidence and/or one or more

affidavits, made by someone with personal knowledge, establishing the proposed figures. Any

request for attorney’s fees and costs should also be supported by documentation. Plaintiff shall

include with such service a copy of this Order and file a proof of service on the docket.

         Defendant’s opposition papers shall be filed by April 10, 2020.

         The Court hereby notifies the parties that it may conduct this inquest solely on the

written submissions of the parties. See Action S.A. v. Marc Rich & Co., Inc., 951 F.2d 504, 508

(2d Cir. 1991). If any party seeks an evidentiary hearing on damages, such party must include
the request in its papers, as well as provide reasons why a hearing is necessary and detail what

types of additional evidence would be presented at the hearing.


       SO ORDERED.



                                                           s/ Ona T. Wang
Dated: February 27, 2020                                              Ona T. Wang
       New York, New York                                    United States Magistrate Judge




                                                2
